DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the molding in claim 1 
the inner outer surfaces of claims 1 and 5
the outer surface of the ring of claims 1 and 5
the plurality of ball bearings in claims 4 and 5 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP §608.01(m). Correction is required.
Claims 1 and 5are objected to because of the following formalities:
MPEP §608 states that "all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications." Therefore, correction of the following is required: "about 5 inches to about 13 inches " in claims 1 and 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a)  because the specification, while being enabling for a carrier for an exercise hamster ball, does not reasonably provide enablement for “a plurality of ball bearings affixed to the inner surface of the ring wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion.”  While the specification mentions the limitation, it does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Examiner notes that in claim 5 particularly, the exercise ball is affixed to the carrier utilizing a fixed pin and a retractable pin opposite the fixed in so that the exercise ball is able to rotate 360 degrees on the axis created by the pins. It is unclear how a plurality of ball bearings would allow the exercise ball to rotate omnidirectionally (i.e. in every existing direction), while affixed on and rotating about an axis created by the pins. For example, most omnidirectional balls contain a plurality of rings to accomplish such motion. Complex design is required for omnidirectional rotation, and applicant offers no working examples or specific structure beyond a plurality of ball bearings, other than general statements about the device ‘allowing omnidirectional’ rotation. It would be clear to one of ordinary skill in the art that a high level of experimentation would be necessary in order to obtain a design to make the carrier function in an omnidirectional fashion. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 (ln. 1-2)  and 5 (ln. 2) recite the limitation “the radius of the inner outer surfaces".  There is insufficient antecedent basis for this limitation in the claim. Furthermore the language is indefinite. It is unclear what an inner outer surface is, and upon which element the inner outer surface is (i.e. the ball, the carrier, the ring). Examiner points out that multiple elements inherently have a radius and Applicant’s disclosure does not include a description of ‘the inner outer surfaces’. 
Claims 1 (ln. 3) and 5 (ln. 3) recite “a molding for attaching the legs between the inner and outer surfaces”. The limitation is indefinite. It is unclear what ‘a molding’ is referring to. Applicant’s disclosure does not further define the molding. Furthermore, it is unclear to what inner and outer surfaces Applicant is referring. The inner and outer surfaces of which element? There is insufficient antecedent basis for the “the inner and outer surfaces” limitation in the claim.
The term ”away from the handle” in claims 1 (last line) and 5 (ln. 4) is a relative term which render the claims indefinite. The term “away” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “about 5 inches to about 13 inches” in claims 2 and 5 (ln. 5) is a relative term which render the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3 (ln. 1) and 5 (ln. 6) require an exercise ball, but the preamble of claims 1 and 5 only require a carrier for an exercise ball. It is unclear if the ball itself is required or not. Correction/clarification is required. The remaining claims do not cure the deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 6,071,167 A).
	Regarding claim 1, as best understood, Yang discloses a carrier for an exercise hamster ball comprising: 
	a ring (4: circular coupling ring, Fig. 2), 
	a handle (22: triangular plate portion, Fig. 2) molded between the radius of the inner outer surfaces (between V-shaped outer periphery 214 and semi-circular inner periphery 215, Fig. 2), 
	a pair of legs (31: curved support plates, Fig. 2) that are detachable from the outer surface of the ring 
(Examiner notes that legs 31 are detachable from the surface ring 4 via the distal end of arm 21 of support member 2), (per col. 2 ln. 42: “The distal ends of the arm portions 21 of the support member 2 are mounted pivotally on the coupling ring 4 about a second pivot axis that extends along a diameter of the coupling ring 4 and that is perpendicular to the first pivot axis. The base 3 includes a pair of curved support plates 31 disposed on two lateral sides of the support member 2 adjacent to the arm portions 21, respectively. ), and (per col. 3, ln. 11: “Referring to FIG. 5, similarly, the distal ends of the arm portions 21 of the support member 2 are mounted pivotally on the coupling ring 4 with the use of a pair of second pivot shafts 41.”) , and 
	a molding (212: retaining groove, and 311: retaining slit; Fig. 2) for attaching the legs between the radius of the inner and outer surfaces (col. 2, ln. 54 Each of the support plates 31 is formed with a retaining slit 311 …. The retaining slit 311 permits extension of the engaging portion 216 of a respective one of the arm portions 21 of the support member 2 thereinto such that a periphery of the retaining slit 311 extends into the retaining grooves 212 in a respective arm portion 21 of the support member 2 …so as to engage the support plates 31 releasably with the support member 2.”) positioned away from the handle (Examiner notes 112 rejections associated with this claim). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
	Regarding claim 2,  Yang discloses the carrier of claim 1, but does not appear to specify the diameter of the inner surface of the ring.
	However,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the inner surface of the ring disclosed by Yang about 5 inches to about 13 inches in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to do so would be to fit larger hamsters and smaller hamsters (e.g. teddy bear hamsters and dwarf hamsters). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in further view of Grey (US 5,897,417). 
	Regarding claim 3, Yang discloses the carrier of claim 1, wherein the exercise ball is affixed to the carrier utilizing a fixed pin (53: pivot shaft, Fig. 4) and a pin (53, Fig. 4) opposite the fixed pin wherein the exercise ball is able to rotate 360 degrees on an axis created by the pins (col. 3, ln. 8: The first pivot shafts 53 are tightly retained in the mounting holes 43 and are loosely retained in the pivot holes 512 to permit pivoting of the coupling ring 4 relative to the outer casing 50 about the first pivot axis).
	Yang does not appear to specifically disclose wherein a retractable pin is opposite the fixed pin, creating an axis between the retractable and fixed pins. However, Grey teaches a retractable pin (col. 14, ln. 39: a socket may have a spring-loaded pin).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pin disclosed by Yang with the retractable pin as taught by Grey, in order to have a retractable pin opposite the fixed pin so that the ball is able to rotate 360 on an axis created by the retractable and fixed pins. The benefit being that applying pressure to the retractable pin would shorten the respective pin and allow the ball to be removed from the ring.
	Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a fixed pin of Yang with the retractable pin as a substitution of functional equivalent, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a retractable pin would be that applying pressure to the retractable pin would shorten the respective pin and allow the ball to be removed from the ring.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in further view of Ho (US 2020/0305393 A1). 
	Regarding claim 4, Yang discloses the carrier of claim 1, but Yang does not appear to specifically disclose wherein the carrier contains a plurality of ball bearings affixed to the inner surface of the ring wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion.
	Ho teaches an apparatus within the same field of endeavor further including an exercise ball (3: running ball, Fig. 7) and a carrier (22 and 23: frames, Fig. 7), wherein the carrier contains a plurality of ball bearings (24: bearings, Fig. 7) affixed to the inner surface of a ring (Fig. 3) wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion (§[0023]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carrier and ring disclosed by Yang with the plurality of ball bearings as taught by Ho, in order to have a carrier that contains a plurality of ball bearings affixed to the inner surface of the ring wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion, the benefit being a less constricting rotational path. 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Ho and Grey.
	Regarding claim 5, Yang discloses a carrier for an exercise hamster ball comprising: 
	a ring (4: circular coupling ring, Fig. 2), 
	a handle (22: triangular plate portion, Fig. 2) molded between the radius of the inner outer surfaces (between V-shaped outer periphery 214 and semi-circular inner periphery 215, Fig. 2);
	two legs (31: curved support plates, Fig. 2) that are detachable from the outer surface of the ring
(Examiner notes that legs 31 are detachable from the surface ring 4 via the distal end of arm 21 of support member 2), (per col. 2 ln. 42: “The distal ends of the arm portions 21 of the support member 2 are mounted pivotally on the coupling ring 4 about a second pivot axis that extends along a diameter of the coupling ring 4 and that is perpendicular to the first pivot axis. The base 3 includes a pair of curved support plates 31 disposed on two lateral sides of the support member 2 adjacent to the arm portions 21, respectively. ), and (per col. 3, ln. 11: “Referring to FIG. 5, similarly, the distal ends of the arm portions 21 of the support member 2 are mounted pivotally on the coupling ring 4 with the use of a pair of second pivot shafts 41.”); and 
	a molding (212: retaining groove, and 311: retaining slit; Fig. 2) for attaching the legs between the radius of the inner and outer surfaces (col. 2, ln. 54 Each of the support plates 31 is formed with a retaining slit 311 …. The retaining slit 311 permits extension of the engaging portion 216 of a respective one of the arm portions 21 of the support member 2 thereinto such that a periphery of the retaining slit 311 extends into the retaining grooves 212 in a respective arm portion 21 of the support member 2 …so as to engage the support plates 31 releasably with the support member 2.”) positioned away from the handle (Examiner notes 112 rejections associated with this claim);
	wherein the exercise ball is affixed to the carrier utilizing a fixed pin (53: pivot shaft, Fig. 4) and a pin (53, Fig. 4) opposite the fixed pin wherein the exercise ball is able to rotate 360 degrees on an axis created by the pins (col. 3, ln. 8: The first pivot shafts 53 are tightly retained in the mounting holes 43 and are loosely retained in the pivot holes 512 to permit pivoting of the coupling ring 4 relative to the outer casing 50 about the first pivot axis).
	Yang does not appear to specify the diameter of the inner surface of the ring.
	However,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the inner surface of the ring disclosed by Yang about 5 inches to about 13 inches in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to do so would be to fit larger hamsters and smaller hamsters (e.g. teddy bear hamsters and dwarf hamsters). 
	Yang does not appear to specifically disclose wherein a retractable pin is opposite the fixed pin, creating an axis between the retractable and fixed pins. However, Grey teaches a retractable pin (col. 14, ln. 39: a socket may have a spring-loaded pin).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pin disclosed by Yang with the retractable pin as taught by Grey, in order to have a retractable pin opposite the fixed pin so that the ball is able to rotate 360 on an axis created by the retractable and fixed pins. The benefit being that applying pressure to the retractable pin would shorten the respective pin and allow the ball to be removed from the ring.
	Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a pin of Yang with the retractable pin as a substitution of functional equivalent, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a retractable pin would be that applying pressure to the retractable pin would shorten the respective pin and allow the ball to be removed from the ring.
	Yang and Grey do not appear to specifically disclose wherein the carrier contains a plurality of ball bearings affixed to the inner surface of the ring wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion.
	Ho teaches an apparatus within the same field of endeavor further including an exercise ball (3: running ball, Fig. 7) and a carrier (22 and 23: frames, Fig. 7), wherein the carrier contains a plurality of ball bearings (24: bearings, Fig. 7) affixed to the inner surface of a ring (Fig. 3) wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion (§[0023]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carrier and ring disclosed by Yang with the plurality of ball bearings as taught by Ho, in order to have a carrier that contains a plurality of ball bearings affixed to the inner surface of the ring wherein the exercise ball is affixed to the carrier and is able to rotate in an omnidirectional fashion, the benefit being a less constricting rotational path. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Epstein (US 2004/0048722 A1) teaches an omnidirectional moving surface. Tamura et al. (US 2007/0068017 A1) teaches an optical ped guiding apparatus. Levin (US 5,360,363 A) teaches a flying disk with a rotatable member. West (US 5,419,008 A) teaches a ball joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642          

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619